Citation Nr: 0630108	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension as 
secondary to PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from November 
1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2003, the RO granted service connection for PTSD, 
rated as 30 percent disabling from the date of claim, in 
October 2000.  A July 2003 RO decision denied service 
connection for hypertension, to include as secondary to 
service-connected PTSD.  The veteran did not appeal that 
decision and it became final.  38 C.F.R. § 3.105 (2006).  A 
May 2004 RO rating decision increased the evaluation of PTSD 
to 50 percent, effective the date of claim, in October 2000.  
A TDIU rating was denied by a September 2005 rating decision.  

The veteran submitted an application to reopen his claim for 
secondary service connection for hypertension in May 2005.  
The RO denied the claim to reopen in September 2005, which 
was appealed by the veteran.  This matter is addressed 
further in the remand below.

Other Matters

A December 2001 rating decision determined that the veteran 
had not submitted new and material evidence to reopen claims 
of service connection for malaria, dysentery and a skin 
condition.  The veteran disagreed and a statement of the case 
was issued in January 2003.  A timely substantive appeal is 
not of record.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement (NOD) to a rating decision denying the benefit 
sought, and a timely Substantive Appeal.  38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  See also 
38 C.F.R. § 20.302(b) (2006) (a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later).  Since the 
veteran did not submit a timely substantive appeal of the 
denial of service connection for malaria, dysentery and a 
skin condition, the Board may not take jurisdiction of those 
issues.  

The issue of secondary service connection for hypertension 
and entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2003 RO decision denied the veteran's 
claim for secondary service connection for PTSD. 

2.  Some of the evidence received subsequent to the July 2003 
RO decision is not cumulative of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim for secondary service connection for 
hypertension, and raises a reasonable possibility of 
substantiating the claim.

3.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for a rating in 
excess of 50 percent for PTSD and has notified him of the 
information and evidence necessary to substantiate this 
claim.  

4.  The veteran has complained of PTSD symptoms including 
intrusive thoughts and nightmares about Vietnam, heart 
racing, sweats, feelings of detachment, restricted affect, 
sleep disturbance, irritability with angry outbursts, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle reaction.  On mental status examination, he displayed 
an anxious mood and restricted affect, and reported 
experiencing feelings of worthlessness.  

5  The service-connected PTSD does not exceed occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

1.  A July 2003 RO decision that denied service connection 
for hypertension secondary to PTSD is final; however, new and 
material evidence has been presented to reopen the claim of 
secondary service connection for hypertension.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

As the decision below constitutes a grant of the veteran's 
application to reopen his claim for secondary service 
connection for hypertension, the veteran is not prejudiced by 
Board review at this point, and there is no need for an 
exposition of the effect of the VCAA on this aspect of the 
veteran's claim.  This matter is further addressed in the 
remand below.  

As to the claim for a rating in excess of 50 percent for 
PTSD, the Board notes that the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet App 112, 120, 121 (2004) held, in part, that 
a VCAA notice, consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This latter "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of March 2004 and July 2005 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of both 
VCAA notice letters adequately informed the claimant that he 
should provide "any" evidence in his possession pertaining 
to the claim; that he should give VA everything he had 
pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However the March 2004 and July 
2005 VCAA letters were sent to the veteran before the last RO 
decision was made.  While these were post decisional 
documents, they gave the veteran several opportunities to 
respond before the RO last re-adjudicated his claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Significantly, the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield, at 123.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records, including clinical notes, group therapy notes, 
reports from the Vet Center have been obtained.  In December 
2002, the Social Security Administration reported that after 
an exhaustive and comprehensive search they were unable to 
find the veteran's medical records.  The veteran was informed 
of the missing records in the January 2003 statement of the 
case.  

The veteran has been examined by VA for PTSD in October 2002, 
July 2003, March 2004, and August 2005.  These evaluations 
have provided ample findings upon which to rate the veteran's 
PTSD during the period of time at issue.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2006).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Finality/New and Material Evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c). The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

As it applies to this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers that, by itself, or when considered with 
pervious evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2006).

Evidence of record when the RO denied the claim in July 2003 
included service medical records, post-service medical 
evidence, and the veteran's contention that his hypertension 
is secondary to his PTSD.  Evidence added to the record 
includes 
medical evidence of hypertension and summaries of 21 
treatises, which relates to studies concerning PTSD and the 
development of hypertension.  The veteran avers that these 
treatises support his assertion that his service-connected 
PTSD caused his hypertension.  While this evidence is too 
general to prove his claim, it shows a current diagnosis and 
relates to the unestablished fact of the contended causal 
relationship.  This evidence is not duplicative or cumulative 
of evidence previously of record, and when considered with 
the other relevant evidence of record, it raises a reasonable 
possibility of substantiating the claim. 

PTSD

The present appeal arises from the veteran's claim for 
service connection for PTSD.  That claim was granted and he 
appealed for a rating higher than the 30 percent originally 
assigned.  At the time the original claim was processed, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for his PTSD.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As discussed above, the veteran has been provided 
VCAA complying notice on the rating issue.  As to the 
effective date, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a higher rating any questions as to the appropriate 
effective date to be assigned are rendered moot.  

Ratiing Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after claims filed on November 7, 1996, as 
in this case, the General Rating Formula for Mental 
Disorders, including PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (1997-2006).  

Background and Analysis

The evidence contains reports from a Vet Center, VA clinical 
notes, including notes from group therapy, and reports of VA 
examinations in October 2002, July 2003, March 2004, and 
August 2005.  This is fairly extensive documentation of the 
veteran's PTSD and the preponderance of the relevant evidence 
is against the claim for a rating in excess of 50 percent.  

In November 2002, the RO received a letter from a Vet Center.  
A social worker reported that the veteran felt helpless and 
hopeless.  At times, he responded in horror when reminded of 
his Vietnam experiences.  Traumatic events in Vietnam were 
persistently re-experienced through distressing recurrent 
intrusive thoughts and memories, nightmares of events and 
flashbacks, at least 2 to 4 times per week.  He experienced 
intense psychological and physiological distress at exposure 
to internal and external cues that symbolized or represented 
his experience in Vietnam, at least 2 to 4 times a week.  He 
also was said to experience persistent symptoms of increased 
arousal, evidenced by difficulty sleeping, irritability, and 
angry outbursts.  He was hypervigilant and easily startled.  
The veteran was reported to suffer from severe and chronic 
PTSD in conjunction with mild agoraphobia.  The diagnoses 
were said to incapacitate him both physiologically and 
psychologically.  Relationships with others were adversely 
affected.  At times, he exhibited psychoneurotic symptoms 
with disturbed thought process associated with daily 
activities, which resulted in confusion, panic and emotional 
explosions of aggressive energy.  The behaviors reportedly 
often resulted in profound retreat from others.  He also 
experienced a restricted range of affect and had a fear of 
getting intimately close to anyone.  The Vet Center social 
worker did not say that he had actually observed any of these 
behaviors.  

The mental status findings on the October 2002 examination 
were essentially normal.  The veteran's speech was normal in 
rate with constricted prosody.  On the July 2003 examination, 
he had some emotional volatility as he talked about Vietnam.  
During the March 2004 examination, his speech had a decreased 
rate and decreased prosody.  On the August 2005 VA 
examination, his speech was of normal rate, rhythm and 
volume.  These manifestations are less than the speech 
impairments associated with the current 50 percent rating 
(circumstantial, circumlocutory, or stereotyped speech) and 
do not approximate the speech being intermittently illogical, 
obscure, or irrelevant, which is in the criteria for the 70 
percent rating.  

On the October 2002 VA examination, there was noted to be 
some trouble with the attention span, but this was not noted 
on subsequent examinations.  The mental status testing 
findings on the October 2002 examination were otherwise 
normal.  The veteran was calm and cooperative, with good eye 
contact and no abnormal movements.  His affect was full range 
with no lability, and was consistent with his thought 
content.  His mood was euthymic.  His thought processes were 
coherent and goal directed.  There was no suicidal or 
homicidal ideation.  There were no auditory or visual 
hallucinations.  The veteran was alert and oriented to 
person, place, day and date.  

On the July 2003 VA PTSD examination, mental status 
examination findings were, again, essentially normal.  The 
veteran was well groomed and in no acute distress.  There 
were no signs or symptoms of psychosis.  Mood was assessed as 
normothymic, although there was some emotional volatility, 
particularly when discussing Vietnam.  There was no evidence 
of suicidal ideation.  On occasion, he expressed some anger 
and homicidal ideation toward is former wife, but made it 
clear he would not act on those thoughts.  There was no 
evidence of behavioral or impulse dyscontrol.  No significant 
cognitive impairment was noted.  

On the March 2004 VA PTSD examination, mental status 
examination showed the veteran exhibited a constricted range 
of affect with no lability and increased intensity.  This is 
not as bad as the flattened affect, which is part of the 
criteria for the 50 percent rating, and certainly does not 
exceed those criteria.  The veteran did exhibit a 
hyperstartle reaction to a noise in the office and was 
distressed afterward.  A plant reminded him of Vietnam and he 
was visibly upset.  These reactions would not exceed the 
criteria for a 50 percent rating.  Similarly, his irritable 
mood would not exceed the disturbances of mood that form part 
of the criteria for the current 50 percent evaluation.  The 
remainder of the mental status findings were normal.  The 
veteran was cooperative and established intermittent eye 
contact.  His thought processes were logical.  He had no 
suicidal or homicidal ideation, or auditory or visual 
hallucinations.  Insight and judgment were good.  

The report of the August 2005 VA examination shows that the 
veteran's mood was anxious and his affect was constricted.  
These findings are not as severe as the disturbances of mood 
and flattened affect that form the criteria for the current 
50 percent rating and do not exceed those criteria.  The 
veteran also acknowledged depressive thoughts and feelings of 
worthlessness.  These disturbances do not exceed the criteria 
for the current 50 percent rating.  Other mental status 
findings were essentially normal.  The veteran was casually 
dressed.  Motor movements were normal.  His speech was normal 
in rate, rhythm, and volume.  There were no current suicidal 
or homicidal ideation, hallucinations, ideas of reference, or 
paranoid ideation.  His thoughts were logical, goal directed 
and coherent.  

The most recent medical records are found in the VA clinical 
notes, through April 2006.  The most recent notes show 
physical, not psychiatric, symptoms.  The most recent mental 
health notes show the veteran saw an attending physician in 
December 2005.  Findings were essentially normal.  He was 
casually, but neatly dressed, pleasant and cooperative.  His 
speech was soft and normal in rate and rhythm.  His mood was 
"really good."  His affect was bright.  There was no 
suicidal ideation.  There was no evidence of a thought 
disorder.  Insight, judgment and concentration were intact.  
He had some depression as the result of psychosocial 
stressors, such as dealing with his ex-wife and the injury of 
an in-law.  
In January 2006, the veteran was seen for psychotherapy.  He 
discussed his son's self-destructive behavior.  In pertinent 
part, the impression was chronic PTSD and depression.  

The veteran's representative has argued that the GAF scores 
support a higher rating.  Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32].  GAF scores are not 
part of the rating criteria, but they do reflect an 
examiner's opinion as to the extent of the impairment, so the 
Board has considered them.  

A GAF score from 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The GAF scores were 55 on the October 2002 VA examination, 60 
on the July 2003 examination, 45 on the March 2004 
examination, and 42 on the August 2005 examination.  
Subsequent VA clinical notes show GAF scores of 52 in October 
2005, 52 in November 2005, 55 in November 2005.  So while 
there was a dip in the scores at one point, as a whole, the 
GAF scores reflect moderate impairment, which would not 
support a rating in excess of 50 percent.  

In conclusion, while the veteran may believe that his PTSD is 
so severe that it warrants a higher rating, the objective 
findings of the trained medical personnel provide much more 
probative evidence as to whether the criteria for a higher 
rating have been met.  Here, the findings reported upon 
several psychiatric examinations as well as treatment notes 
provide a preponderance of evidence which establishes that 
the veteran's PTSD does not more nearly approximate the 
criteria for a higher rating.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  The competent evidence here 
shows that the PTSD has never exceeded the criteria for a 50 
percent rating and a higher rating was not warranted at any 
stage.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence having been received, the claim of 
entitlement to secondary service connection for hypertension 
is reopened; the appeal is granted to that extent only.

An initial disability rating in excess of 50 percent for PTSD 
is denied.  


REMAND

The VCAA provides that VA shall treat an examination or 
medical opinion as being necessary to make a decision on a 
claim if all the evidence (including statements of the 
claimant) contains competent evidence of a current 
disability, indicates the disability may be associated with 
the veteran's service, but does not contain sufficient 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2).  

As noted above, the record establishes that the veteran has 
hypertension and, by way of indicating an association with 
service, the veteran has submitted summaries of 21 treatises, 
which he avers support his assertion that his service-
connected PTSD caused his hypertension.  These summaries of 
treatises by a lay witness (the veteran) are too general to 
prove his claim; however, they are sufficient to reach the 
relatively low threshold required to trigger the duty to 
provide an examination and a medical opinion.  That is, they 
are sufficient to indicate that the disability may be 
associated with his PTSD.  It is pertinent to note that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2006)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  Consequently, the Board will request a medical 
examination and opinion on this point.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Since the RO's adjudication of the secondary service 
connection claim could affect the TDIU claim, the Board must 
defer appellate review of this issue pending completion of 
the development below.  

Accordingly, the issues of entitlement to service connection 
for hypertension secondary to PTSD, and entitlement to a TDIU 
rating are REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for a cardiovascular 
examination.  The claims folder should 
be reviewed by the examiner.  Following 
the review of the relevant evidence in 
the claims file, to include the 
treatise summaries submitted by the 
veteran, the clinical evaluation and 
any tests or studies deemed necessary, 
the examiner should respond to the 
following question:  

Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's hypertension was 
caused or aggravated by his service-
connected PTSD?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support a contended causal relationship; 
less likely weighs against the claim.

The physician is further advised that 
aggravation for legal purposes is defined 
as an increment of additional disability 
above the baseline or a chronic worsening 
of the underlying condition (here 
hypertension) beyond the natural progress 
of the disease.

The physician should be requested to 
provide a rationale for any opinion 
expressed.  If the physician must resort 
to speculation to answer the question, he 
or she should so indicate.

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then adjudicate the 
veteran's claim for secondary service 
connection for hypertension on a de novo 
basis; and readjudicate the claim for a 
TDIU, in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


